United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1496
                        ___________________________

         Jimy Henry Menendez Castillo; Gloria M. Donis De Menendez

                            lllllllllllllllllllllPetitioners

                                          v.

            Eric H. Holder, Jr., Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                   ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                         Submitted: November 14, 2013
                           Filed: November 15, 2013
                                 [Unpublished]
                                 ____________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Guatemalan citizens Jimy Menendez Castillo and Gloria Donis de Menendez
petition for review of an order of the Board of Immigration Appeals (BIA), which
upheld an immigration judge’s adverse decision. After careful consideration of the
petition, we find no basis for reversal.
       First, we conclude that we lack jurisdiction to review the BIA’s denial of
cancellation of removal. See Zacarias-Velasquez v. Mukasey, 509 F.3d 429, 434 (8th
Cir. 2007) (this court lacks jurisdiction to review denial of cancellation of removal
for failure to prove exceptional and extremely unusual hardship); see also
Gomez-Perez v. Holder, 569 F.3d 370, 372-73 (8th Cir. 2009) (jurisdictional bar
applied to petitioner’s argument that BIA had applied “an incorrect legal standard,”
as petitioner was merely challenging BIA’s discretionary conclusion that
circumstances did not merit cancellation of removal). Second, we conclude that
substantial evidence supported the BIA’s decision to deny asylum, withholding of
removal, and relief under the Convention Against Torture (CAT).                   See
Khrystotodorov v. Mukasey, 551 F.3d 775, 781, 784 (8th Cir. 2008) (this court
upholds denial of asylum if it is supported by substantial evidence; denial of asylum
dictates same outcome on withholding-of-removal and CAT claims based on same
underlying factual allegations).

      Accordingly, the petition for review is denied. See 8th Cir. R. 47B.
                      ______________________________




                                        -2-